


109 HR 5882 IH: To amend title XIX of the Social Security Act to increase

U.S. House of Representatives
2006-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5882
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2006
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to increase
		  the minimum Federal medical assistance percentage under the Medicaid Program
		  for States to 53 percent.
	
	
		1.Increase in minimum FMAP for
			 States to 53 percent
			(a)In
			 generalClause (1) of section
			 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by inserting
			 (or, only for purposes of this title in the case of any of the 50
			 States, 53 percent) after 50 per centum.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to calendar
			 quarters beginning on or after October 1, 2007.
			
